Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1-14-21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 9, 10 & 12 of U.S. Patent No. 10,587,366 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the application claim 1 merely broadens the scope of the patented claims 1, 8, 
“, and each DMRS has a frequency contiguous transmission pattern that occupies all resource elements (REs) of a respective OFDM or SC-FDMA symbol carrying the DMRS, and apply an Inverse Fast Fourier Transform (IFFT) of size N.sub.FFT to the OFDM or SC-FDMA symbols of the subframe to form the communication signal, wherein the size N.sub.FFT of the IFFT is N.sub.FFT=N.sub.FFT.sub.legacy/n, where n.di-elect cons.[1, 2, 3, 4, . . . ], where N.sub.FFT.sub.legacy is the size of the IFFT used for transmitting subframes carrying information of said physical channel not designated for V2X communication; and wherein a subcarrier spacing .DELTA.f.sub.SC between subcarriers is .DELTA.f.sub.SC=n.DELTA.f.sub.legacy, where n.di-elect cons.[1, 2, 3, 4, . . . ] and where .DELTA.f.sub.legacy is subcarrier spacing of a subcarriers of a physical channel not designated for V2X communication” from patented claim 1; “, wherein the subframe has a predetermined number N.sub.SC.sup.BW of subcarriers in the frequency domain, and a predetermined number N.sub.symb of OFDM or SC-FDMA symbols in the time domain; wherein a subcarrier spacing .DELTA.f.sub.SC between subcarriers is .DELTA.f.sub.SC=n.DELTA.f.sub.legacy, where n.di-elect cons.[2, 3, 4, 5, 6, 7, 8, . . . ] and where .DELTA.f.sub.legacy is subcarrier spacing of subcarriers of a physical channel not designated for V2X communication; and wherein a symbol duration T.sub.symb of the OFDM or SC-FDMA symbols having indices is T.sub.symb=T.sub.symb.sub.legacy/n, where T.sub.symb.sub.legacy is the symbol duration of OFDM or SC-FDMA symbols having the indices used for transmitting subframes carrying information of said physical channel not designated for V2X communication” from patented claim 8; 
“, and each DMRS has a frequency contiguous transmission pattern that occupies all resource elements (REs) of a respective OFDM or SC-FDMA symbol carrying the DMRS; each OFDM or SC-FDMA symbol of the subframe has N.sub.SC.sup.BW REs mapped by the baseband circuitry to the respective N.sub.SC.sup.BW subcarriers of the subframe; each OFDM or SC-FDMA symbol of the subframe has N.sub.SC.sup.BW resource elements (REs) mapped by the baseband circuitry to the respective N.sub.SC.sup.BW subcarriers of the subframe, and wherein the N.sub.SC.sup.BW REs are continuously indexed with index i.di-elect cons.[0, 1, . . . , N.sub.SC.sup.BW-1]; the baseband circuitry is to puncture all REs of an OFDM or SC-FDMA symbol to which a DMRS has been mapped having an index j other than j(x)=k+mx for x=[0, 1, . . . , .left brkt-bot.N.sub.SC.sup.BW/m-1.right brkt-bot.] where m.di-elect cons.[2, 3, 4, . . . , 8], and k.di-elect cons.[0, . . . , m-1]; and the RF circuitry is to transmit with non-zero power on non-punctured REs of the OFDM or SC-FDMA symbol to which the DMRS has been mapped, and transmits with zero power on punctured REs of the OFDM or SC-FDMA symbol to which the DMRS has been mapped” from patented claim 9; 
“, wherein each OFDM or SC-FDMA symbol of the subframe has N.sub.SC.sup.BW resource elements (REs) mapped by the baseband circuitry to the respective N.sub.SC.sup.BW subcarriers of the subframe, and the each DMRS has a transmission pattern that occupies REs of a respective OFDM or SC-FDMA symbol carrying the DMRS of a predetermined periodic pattern; wherein each OFDM or SC-FDMA symbol of the subframe has N.sub.SC.sup.BW resource elements (REs) mapped by the baseband circuitry to the respective N.sub.SC.sup.BW subcarriers of the subframe, and wherein the N.sub.SC.sup.BW REs are continuously indexed with index i.di-elect cons.[0, 1, . . . , N.sub.SC.sup.BW-1]; wherein the baseband circuitry maps a respective one of DMRS to the REs having the indices j(x)=k+mx for x=[0, 1, . . . , .left brkt-bot.N.sub.SC.sup.BW/m-1.right brkt-bot.] where m.di-elect cons.[2, 3, 4, . . . , 8], and k.di-elect cons.[0, . . . , m-1]; and wherein the RF circuitry is to transmit with non-zero power on REs of the OFDM or SC-FDMA symbol to which the DMRS has been mapped, and transmit with zero power on REs of the OFDM or SC-FDMA symbol to which the DMRS has not been mapped” from patented claim 10; and 
“each OFDM or SC-FDMA symbol of the subframe has N.sub.SC.sup.BW resource elements (REs) mapped by the baseband circuitry to the respective N.sub.SC.sup.BW subcarriers of the subframe, and the each DMRS has a transmission pattern that occupies REs of a respective OFDM or SC-FDMA symbol carrying the DMRS of a predetermined periodic pattern; in case the subframe has N.sub.symb=14 OFDM or SC-FDMA symbols being indexed from 0 to 13, each OFDM or SC-FDMA symbol has a normal cyclic prefix and the DMRS are transmitted by the UE in: the OFDM or SC-FDMA symbols having the indices 2, 6, 7 and 11; the OFDM or SC-FDMA symbols having the indices 3, 6, 7 and 10; the OFDM or SC-FDMA symbols having the indices 4, 6, 7 and 9; the OFDM or SC-FDMA symbols having the indices 2, 3, 10 and 11; or the OFDM or SC-FDMA symbols having the indices 2, 4, 9, 11 in case the subframe has N.sub.symb=12 OFDM or SC-FDMA symbols being indexed from 0 to 11, each OFDM or SC-FDMA symbol has an extended cyclic prefix and the DMRS are transmitted by the UE in: the OFDM or SC-FDMA symbols having the indices 2, 5, 6 and 9; the OFDM or SC-FDMA symbols having the indices 3, 5, 6 and 8; or the OFDM or SC-FDMA symbols having the indices 2, 3, 8 and 9; each OFDM or SC-FDMA symbol of the subframe has N.sub.SC.sup.BW resource elements (REs) mapped by the baseband circuitry to the respective N.sub.SC.sup.BW subcarriers of the subframe, and the each DMRS has a frequency contiguous transmission pattern that is to occupy all REs of a respective OFDM or SC-FDMA symbol carrying the DMRS; each OFDM or SC-FDMA symbol of the subframe has N.sub.SC.sup.BW resource elements (REs) mapped by the baseband circuitry to the respective N.sub.SC.sup.BW subcarriers of the subframe, and wherein the N.sub.SC.sup.BW REs are continuously indexed with index i.di-elect cons.[0, 1, . . . , N.sub.SC.sup.BW-1]; the baseband circuitry is to puncture all REs of an OFDM or SC-FDMA symbol to which a DMRS has been mapped having an index j other than j(x)=k+mx for x=[0, 1, . . . , .left brkt-bot.N.sub.SC.sup.BW/m-1.right brkt-bot.] where m.di-elect cons.[2, 3, 4, . . . , 8] and k.di-elect cons.[0, . . . , m-1]; and the RF circuitry is to transmit with non-zero power on non-punctured REs of the OFDM or SC-FDMA symbol to which the DMRS has been mapped, and transmit with zero power on punctured REs of the OFDM or SC-FDMA symbol to which the DMRS has been mapped” from patented claim 12.
It would have been obvious to one skilled in the art at the time invention was made to eliminate limitations to broaden the claimed language so long as the limitations or elements under different names would perform the same function.  It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before {In re Karlson, 136 USPQ 184 (CCPA)} 
	
Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.







Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1-2) as being anticipated by Noh (US 2012/0250655 A1).
Regarding claim 1. 
Noh (US 2012/0250655 A1) discloses A user equipment (UE){Noh: 900-Fig.14}, comprising: 

radio-frequency (RF) circuitry to transmit a communication signal corresponding to the subframe {Noh: The RF unit 930-Fig.14 & ¶0157}; 
wherein the baseband circuitry is to map the DMRS to four of the said OFDM or SC-FDMA symbols {Noh: Figs.13-14 & ¶0155 & ¶0157, and ¶0101 wherein “The DMRS sequence is mapped to a fourth OFDM symbol ( OFDM symbol index 3) in case of a normal CP within one slot and mapped to a third OFDM symbol ( OFDM symbol index 2) within one slot in case of an extended CP”}. 


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1-2) as being anticipated by Tooher (US 2016/0192385 A1).
Regarding claim 1. 
A user equipment (UE){Tooher (US 2016/0192385 A1): WTRU 102-Fig.1B & 2C}, comprising: 
baseband circuitry {Tooher: processor 118-Fig.1B} to map Demodulation Reference Signals (DMRS) to a subframe carrying information of a physical channel designated for vehicle-to-X (V2X) communication, wherein the subframe has a predetermined number of subcarriers in the frequency domain, and a predetermined 
radio-frequency (RF) circuitry {Tooher: transmit/receive element 122-Fig.1B} to transmit a communication signal corresponding to the subframe {Tooher: ¶0039-¶0040}; 
wherein the baseband circuitry is to map the DMRS to four of the said OFDM or SC-FDMA symbols {Tooher: Figs.1b, 2c & 7 and ¶0099-¶0101, ¶0107-¶0110, ¶0111-¶0112, ¶0115-¶0119, ¶0123-¶0125, ¶0137 & ¶0139}

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1-2) as being anticipated by Jia (US 2013/0114756 A1).
Regarding claim 1. 
Jia (US 2013/0114756 A1) discloses A user equipment (UE){Jia: Figs.20-21}, comprising: 
baseband circuitry to map Demodulation Reference Signals (DMRS) to a subframe carrying information of a physical channel designated for vehicle-to-X (V2X) communication, wherein the subframe has a predetermined number of subcarriers in the frequency domain, and a predetermined number of Orthogonal Frequency Division Multiplex (OFDM) or Single Carrier-Frequency Division Multiple Access (SC-FDMA) symbols in the time domain {Jia: Figs.1-2, 5-11 & 20, and ¶0048-¶0050 & ¶0082}; and 
radio-frequency (RF) circuitry to transmit a communication signal corresponding to the subframe {Jia: Figs.20-21, i.e., Communication Subsystem 3130-Fig.21 & ¶0083}; 
. 

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1-2) as being anticipated by Kim (US 2018/0176058 A1, specification supported by 62/214,208 filed 9-4-2015).
Regarding claim 1. 
Kim (US 2018/0176058  A1) discloses A user equipment (UE){Kim: Fig.29}, comprising:  
baseband circuitry {Kim: processor 122-Fig.29} to map Demodulation Reference Signals (DMRS) to a subframe carrying information of a physical channel designated for vehicle-to-X (V2X) communication, wherein the subframe has a predetermined number of subcarriers in the frequency domain, and a predetermined number of Orthogonal Frequency Division Multiplex (OFDM) or Single Carrier-Frequency Division Multiple Access (SC-FDMA) symbols in the time domain {Kim: Figs.10a or 10b, 11a-21, 24-28, and ¶0081-¶0132, ¶0139-¶0156}; and 
radio-frequency (RF) circuitry {Kim: RF unit 116-Fig.29} to transmit a communication signal corresponding to the subframe {Kim: ¶0159}; 
wherein the baseband circuitry is to map the DMRS to four of the said OFDM or SC-FDMA symbols {Kim: ¶0081-¶0132, ¶0139-¶0156 & ¶0159}. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONGCHAU BA NGUYEN whose telephone number is (571) 272-3148.  The examiner can normally be reached on 8:30 AM -5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PHUONGCHAU BA NGUYEN
Primary Examiner
Art Unit 2464



/PHUONGCHAU BA NGUYEN/Primary Examiner, Art Unit 2464